Citation Nr: 1716802	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  04-27 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for a back disability has been received.

2.  Whether new and material evidence to reopen a claim for service connection for a bilateral shoulder disability has been received.

3.  Whether new and material evidence to reopen a claim for service connection for a bilateral foot disability has been received.

4.  Whether new and material evidence to reopen a claim for service connection for a bilateral knee disability has been received.

5.  Entitlement to service connection for a cervical spine disability.

6.  Entitlement to service connection for a bilateral hip disability.

7.  Entitlement to service connection for a bilateral wrist disability.
8.  Entitlement to service connection for a bilateral hand disability.

9.  Entitlement to service connection for a bilateral knee disability.

10.  Entitlement to service connection for a bilateral eye disability.

11.  Entitlement to service connection for a urinary tract disability other than incontinence, voiding dysfunction, and urethral stricture, to include as secondary to service-connected disability.

12.  Entitlement to an initial, compensable rating prior to April 25, 2016, and  a rating in excess of 10 percent disabling from that date, for bilateral hearing loss..


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B. Elwood, Counsel



INTRODUCTION

The Veteran served on active duty from July 1954 to May 1958. 

This appeal before the Board of Veterans' Appeals (Board) arose from a June 2003 rating decision in which the RO denied service connection for posterior subcapsular cataracts, nuclear sclerotic cataracts, and cancer of the urinary tract (to include bladder cancer).  In August 2003, the Veteran filed notices of disagreement (NOD).  Statements of the case (SOC) were issued in June 2004, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2004.

In July 2004, the appellant and his spouse testified during a hearing before a Decision Review Officer (DRO).  In August 2006, the appellant and his spouse testified during a Board hearing before an Acting Veterans Law Judge (AVLJ) at the RO.  Transcripts of both hearings are of record.  The AVLJ who conducted the August 2006 hearing is no longer employed at the Board and is unable to participate in any further adjudication.

In July 2007, the AVLJ who conducted the August 2006 hearing granted the Veteran's motion to advance this appeal on the Board's docket.  See 38 U.S.C.A. § 7107 (a)(2)(C) (West 2014) and 38 C.F.R. § 20.900 (c) (2016).  The Board subsequently remanded claims for service connection for urinary tract cancer and cataracts to the agency of original jurisdiction (AOJ) for further development.  

In a February 2008 rating decision, the RO granted service connection for bilateral hearing loss and assigned an initial noncompensable (0 percent) disability rating, from June 15, 2007.  In April 2008, the Veteran filed an NOD.  An SOC was issued in November 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2008.

In June 2009, the Board denied the claims for service connection for urinary tract cancer and cataracts.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).

In a January 2010 rating decision, the RO denied service connection for a cervical spine disability, a bilateral hip disability, a bilateral wrist disability, and a bilateral hand disability.  The RO also denied a petition to reopen a claim for service connection for degenerative arthritis involving the shoulders, knees, back, and feet as new and material evidence had not been submitted.  In March 2010, the Veteran filed an NOD.  An SOC was issued in July 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2013.

In an October 2011 Memorandum Decision, the Court vacated the Board's June 2009 decision and remanded the claims for service connection for urinary tract cancer and cataracts to the Board for further proceedings consistent with the Memorandum Decision.

In October 2012, the Board remanded all matters currently on appeal to the AOJ for further action, to include additional development.

In May 2016, the RO assigned an initial 10 percent disability rating for bilateral hearing loss, from April 25, 2016.  After accomplishing further action, the AOJ otherwise continued to deny the matters on appeal (as reflected in September and October 2016 supplemental SOCs (SSOC)) and returned the matters to the Board for further appellate consideration.

In January 2017, the appellant and his spouse testified during a Board video-conference hearing before the undersigned VLJ.  A transcript of the hearing is of record.  

The Board notes that the Veteran had also perfected an appeal with regard to a claim for service connection for prostate cancer and that the Board had remanded this matter in October 2012 for further development.  In a September 2016 decision, a DRO granted service connection for prostate cancer, status post radical prostatectomy with incontinence, voiding dysfunction, and urethral stricture, and thereby resolved the appeal as to that issue.

Regarding the characterization of the service connection claims, based on a review of the record, it appears that the Veteran may have suffered from other disabilities of the joints (as well as just generalized joint pain) and eyes.  In addition, as explained above, service connection has already been awarded for certain urinary tract disabilities (i.e., incontinence, voiding dysfunction, and urethral stricture).  Nonetheless, the Veteran contends that he has experienced additional urinary tract disabilities (including urinary tract cancer).  Thus, the Board has characterized the appeal as encompassing claims for service connection for all possible disabilities pertaining to the identified joints and the eyes and a claim for service connection for a urinary tract disability other than incontinence, voiding dysfunction, and urethral stricture, as reflected on the title page.  See generally Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that, in determining the scope of a claim, the Board must consider the claimant's description of the claim, the symptoms described and the information submitted or developed in support of the claim).
 
This appeal is now being processed utilizing the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) claims processing systems.

The Board's decision on the petition to reopen the claims for service connection for a back disability, a bilateral shoulder disability, a bilateral knee disability, and a bilateral foot disability, the claims for service connection for a cervical spine disability, a bilateral hip disability, a bilateral wrist disability, a bilateral hand disability, and a bilateral knee disability (on a de novo basis), and the appeal for a higher initial rating for bilateral hearing loss is set forth below.  The claims for service connection for a urinary tract disability and a bilateral eye disability are addressed in the remand following the order; these matters are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  In a December 1997 rating decision, the RO most recently denied the claims for service connection for a bilateral shoulder disability, a bilateral knee disability, a back disability, and a bilateral foot disability; although notified of the denial, the Veteran did not initiate an appeal, and no pertinent exception to finality applies.

3.   Pertinent to the claim for service connection for a bilateral knee disability, additional evidence received since the RO's December 1997 denial includes evidence that is not cumulative or redundant of the evidence of record at the time of that decision, that relates to an unestablished fact necessary to substantiate the claim for service connection for a bilateral knee disability, and that raises a reasonable possibility of substantiating the claim.

4.  With respect to the claims for service connection for a bilateral shoulder disability, a back disability, or a bilateral foot disability, no new evidence associated with the claims file since the December 1997 rating decision, when considered alone or together with evidence previously assembled, relates to an unestablished fact necessary to substantiate, or  raises a reasonable possibility of substantiating, any of the claims.

5.  No cervical spine disability, hip disability, wrist disability, hand disability, or knee disability was shown in service or for years thereafter; there is no credible evidence of continuity of any cervical spine, hip, wrist, hand, or knee symptoms in and since service; and there is otherwise no competent lay or medical evidence that there exists a medical relationship, or nexus, between any of the later diagnosed disabilities and service, to include any ionizing radiation exposure in service.


6.  Prior to April 25, 2016, the Veteran had level I hearing in both ears.

7.  Since April 25, 2016, Veteran has had, at worst, level V hearing in the right ear and level III hearing in the left ear.

8.  The schedular criteria have been adequate to rate the Veteran's hearing loss at all points pertinent to this appeal, and no claim of unemployability due to that disability has been raised..




CONCLUSIONS OF LAW

1.  The December 1997 rating decision in which the RO denied service connection for a bilateral shoulder disability, a bilateral knee disability, a back disability, and a bilateral foot disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2016).

2.  As, pertinent to the claim for service connection for a bilateral knee disability, evidence received since the RO's December 1997 rating decision is new and material and the requirements for reopening the claim for service connection for a bilateral knee disability are met.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.159 (2016).

3.  As, pertinent to the claims for service connection for a bilateral shoulder disability, a back disability, and a bilateral foot disability, the evidence received since the RO's December 1997 rating decision is not new and material and the requirements for reopening the claims for service connection for a bilateral shoulder disability, a back disability, and a bilateral foot disability are not met.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.159 (2016).



4.  The criteria for service connection for a cervical spine disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2016).

5.  The criteria for service connection for a bilateral hip disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2016).

6.  The criteria for service connection for a bilateral wrist disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2016).

7.  The criteria for service connection for a bilateral hand disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2016).

8.  The criteria for service connection for a bilateral knee disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2016).

9.  The criteria for an initial compensable rating prior to April 25, 2016 and an initial rating higher than 10 percent since that date for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.85, 4.86, Diagnostic Code (DC) 6100 (2016).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016). 

Given the Board's favorable disposition of the request to reopen the claim for service connection for a bilateral knee disability, the Board finds that all notification and development actions needed to fairly adjudicate this matter have been accomplished.

With respect to the appeal for higher ratings for bilateral hearing loss, the appeal arose from the Veteran's disagreement with the initial rating assigned after the award of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim of service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112   (2007); VAOPGCPREC 8-2003 (2003). 

The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104  and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

As for the remaining matters being decided herein, after a substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As regards an application to reopen a previously denied claim, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  However, a November 2014 VA General Counsel opinion held that upon receipt of a claim to reopen a previously denied claim, VA is not required to provide notice of the information and evidence necessary to substantiate the particular factual element(s) that were found insufficient in the previous denial of the claim.  VAOPGCPREC 6-2014 (Nov. 21, 2014).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a July 2009 pre-rating letter provided notice regarding what information and evidence was needed to substantiate the petition to reopen the claims for service connection for a back disability, a bilateral shoulder disability, and a bilateral foot disability, what information and evidence was needed to substantiate the claims for service connection for a cervical spine disability, a bilateral hip disability, a bilateral wrist disability, a bilateral hand disability, and a bilateral knee disability, as well as what information and evidence must be submitted by the claimant, and what information and evidence would be obtained by VA.  The letter also provided information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  Moreover, the July 2009 letter provided notice to the Veteran regarding the need to submit new and material evidence and explaining the meaning of "new and material evidence."  The January 2010 rating decision reflects the RO's initial adjudication of the claims after issuance of the July 2009 letter.  Hence, this letter meets Pelegrini's and Dingness/Hartman's content of notice requirements, as well as the VCAA's timing of notice requirement. 

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the Veteran's claims, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to the matters herein decided.  The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent evidence associated with the claims file consists of the Veteran's service treatment records, service personnel records, available Social Security Administration (SSA) disability records, VA treatment records, private medical records, and the reports of VA audiology examinations.  Also of record and considered in connection with the appeal are the transcripts of the July 2004, August 2006, and January 2017 hearings, along with various statements submitted by the Veteran and his representative, on his behalf.  The Board finds that no further development on any claim herein decided, prior to appellate consideration, is required.

In July 2007, the AOJ contacted the SSA and requested all available records pertaining to any SSA claim(s) submitted by the Veteran.  The SSA responded that no records could be sent and that further efforts to obtain any such records would be futile because the Veteran's SSA medical records had been destroyed.  Hence, any further efforts to obtain additional SSA records would be futile.  38 C.F.R. § 3.159 (c)(1).

As for the hearings on appeal, the Board notes when the July 2004 and August 2006 hearings were held, the claims herein decided were not yet on appeal.  As for the January 2017 Board hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court  held that 38 C.F.R. § 3.103 (c)(2) requires that the DRO or VLJ who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. § 3.103 (c)(2) and that the hearing was legally sufficient. 

During the January 2017 hearing, the Veteran appeared, along with his spouse and authorized representative, and provided testimony on the matters herein decided.  At that time, the undersigned VLJ identified the issues on appeal, to include the matters herein decided; with respect to these issues, information was solicited regarding the nature and history of the Veteran's claimed disabilities, why it was believed his claimed disabilities were related to service, the severity of his hearing loss, and the treatment received for his disabilities.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Although the requirement for new and material evidence to reopen the claims for service connection for a back disability, a bilateral shoulder disability, and a bilateral foot disability was not explicitly addressed, and the undersigned did not explicitly suggest the submission of any specific, additional evidence in connection with the claims decided herein, on these facts, such omission was harmless.  The record reflects prior actual notice of the need to submit new and material evidence and of what was needed to reopen the previously denied claims.  Moreover, nothing during the hearing or at any other time has given rise to the possibility that there are any existing, outstanding records relevant to the claims herein decided that must be obtained prior to the Board's adjudication of the claims.

Notably, during the January 2017 hearing, the Veteran contended that the April 2016 VA audiology examination was inadequate because it was not thorough.  Neither the Veteran nor his representative has presented any specific evidence to challenge the qualifications of the examiner who conducted the April 2016 VA examination and the Veteran only vaguely noted that the examination was not thorough.  

Nonetheless, the Board notes that both the July 2007 and the April 2016 examination reports are the product of in-person examinations, a review of the Veteran's claims file, and consideration of his reported symptoms and history.  Moreover, the examinations both included pure tone audiometry and speech discrimination tests in accordance with 38 C.F.R. § 4.85 and opinions as to the severity of the Veteran's hearing loss.  Also, the examiners who conducted VA audiology examinations in July 2007 and April 2016 noted that the Veteran's hearing problems included hearing loss and tinnitus.  During the April 2016 examination, the Veteran reported that as a result of his hearing loss he experienced frequent difficulty understanding speech in conversations and on the telephone.  Hence, the functional effects of the Veteran's hearing disability were considered . See Martinak v. Nicholson, 21 Vet. 
App. 447, 454 (2007). 

Overall, the reports set forth detailed findings in a manner which allows for informed appellate review under applicable VA laws and regulations and the Board finds the examinations to be sufficient for appellate review and of high probative value.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Therefore, the Board finds that the reports of the July 2007 and April 2016 VA audiology examinations are adequate, and that these reports, along with the other evidence of record, provide sufficient information for resolution of the appeal for a higher initial rating for bilateral hearing loss.

Although the Veteran has not been afforded examination or medical opinions otherwise obtained in connection with any request to reopen currently under consideration,  or his service connection claims for cervical spine disability, back disability, bilateral hip disability, bilateral wrist disability, bilateral hand disability, bilateral shoulder disability, bilateral knee disability, or bilateral foot disability, as explained below, no such examinations or opinions in connection with any of these claims is required.   

In summary, the duties imposed by the VCAA have been considered and satisfied.   There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any of the matters herein decided.  As such, the Veteran is not prejudiced by the Board proceeding to a decision on these claims, at this juncture.   See Mayfield v. Nicholson, 20 Vet. App.539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

A. Petitions to Reopen

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Additionally, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if such is manifested to a compensable degree within one year of separation from qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307 (a), 3.309(a) (2016).

As explained in more detail below, claims for service connection for a back disability, a bilateral shoulder disability, a bilateral knee disability, and a bilateral foot disability previously were considered and denied.  

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  

In this case, the Veteran filed a request to reopen his previously denied claims for service connection for a back disability, a bilateral shoulder disability, a bilateral knee disability, and a bilateral foot disability in June 2009.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156 (a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83   (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13   (1992).

The Veteran's claims for service connection for a back disability, a bilateral shoulder disability, a bilateral knee disability, and a bilateral foot disability (claimed as arthritis) were initially denied in a December 1997 rating decision on the basis that these disabilities were not included among the disabilities presumed to be associated with exposure to ionizing radiation, did not manifest in service or to a compensable degree within one year of the Veteran's discharge from service, and were not otherwise related to service.  The Veteran was notified of these determinations later in December 1997, but did not initiate an appeal with respect to any claim.  As the record also does not reflect that new and material evidence was received during the one year appeal period following the notice of the December 1997 rating decision, the December 1997 determinations are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2016).

The Board acknowledges that the Veteran's service personnel records, as well as additional service treatment records, were associated with the claims file subsequent to the December 1997 rating decision.  As for service treatment records, the December 1997 decision only makes reference to service treatment records dated in July 1954.  The report of a May 1958 separation examination was subsequently added to the record.  VA regulation provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  38 C.F.R. § 3.156 (c) (2016).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156 (c)(1)(i).  In this case, the newly-associated service treatment and personnel records are not relevant to the claims for service connection for a back disability, a bilateral shoulder disability, a bilateral knee disability, or a bilateral foot disability, as they do not address whether there were any in-service complaints associated with the back, shoulders, knees, or feet, or whether there is any medical relationship between any such claimed disability and service.  Accordingly, reconsideration of the Veteran's claim under 38 C.F.R. § 3.156 (c) is not required based upon the additionally-received service treatment and personnel records.

Given the above, the most recent. final decision pertinent to the claims for service connection for a back disability, a bilateral shoulder disability, a bilateral knee disability, and a bilateral foot disability is the December 1997 rating decision.

First addressing the petition to reopen the claim for service connection for a bilateral knee disability, pertinent new evidence received since the December 1997 rating decision includes a January 2003 VA rheumatology consultation note.  This additional evidence reflects that the Veteran reported that he had been experiencing bilateral knee problems since the late 1950s.  Hence, the additional evidence pertains to an element of the claim that was previously found to be lacking and raises a reasonable possibility of substantiating the claim by suggesting that the Veteran's claimed bilateral knee disability may have had its onset in service or within the year immediately following his discharge from service.  See Shade, 24 Vet. App. at 110 (evidence raises a reasonable possibility of substantiating a claim if it would trigger VA's duty to provide an examination).  As this evidence is presumed to be credible for purposes of the "new and material" analysis, the evidence is new and materia sufficient to reopen the claim for service connection for a bilateral knee disability (and the reopened claim is addressed, along with other claims for service connection on appeal, below).

Pertinent to the claims for service connection for a back disability, a bilateral shoulder disability, and a bilateral foot disability, evidence added to the claims file since the December 1997 rating decision includes VA and private treatment records; VA examination reports;, information pertaining to the Veteran's exposure to ionizing radiation in service: transcripts of the July 2004, August 2006, and January 2017 hearings;  and various statements submitted by the Veteran and his representative, on his behalf.  This evidence reflects that the Veteran has been treated for back, shoulder, and foot disabilities and that he contends that these disabilities are associated with ionizing radiation exposure in service.  

However, there is no new competent evidence that the claimed disabilities are among the list of disabilities presumed to be associated with exposure to ionizing radiation (see 38 C.F.R. § 3.309(d)), had their onset in service, were manifest to a compensable degree within one year of the Veteran's separation from service, are related to ionizing radiation exposure in service, or are otherwise the result of a disease or injury in service.

As for the lay evidence of record, the Board notes that, to whatever extent the Veteran's assertions are being offered to establish a nexus between his claimed back disability, bilateral shoulder disability, and bilateral foot disability and service, such evidence is not sufficient to reopen the claims of service connection for these disabilities.  The Board acknowledges that lay evidence may be competent on a variety of matters, concerning the nature of disability, to include as to matters perceived through the senses, as well as with respect to some related medical matters.  See, e.g., Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Here, however, the specific medical matter of the etiology of the diagnosed back disability, bilateral shoulder disability, and bilateral foot disability (to include with respect to the relationship between any of the claimed disabilities and ionizing radiation exposure) is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (providing that lay persons are not competent to diagnose cancer).  As the Veteran is not shown to be other than a layperson without appropriate training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on the medical matters upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).    Hence,  the lay assertions in this regard do not constitute new and material evidence to reopen any of the previously denied claims.  

Therefore, where, as here, resolution of the appeal turns upon a medical matter that cannot be established by lay evidence, unsupported lay statements, alone, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993..
 
Overall, the Board finds that the above-cited evidence is either duplicative or cumulative of the evidence previously of record, or, if new, is either not relevant to the claims for service connection for a back disability, a bilateral shoulder disability, or a bilateral foot disability, or does not provide a reasonable possibility of substantiating the claim(s).  Under these circumstances, the Board concludes that, even when considering the "low threshold" for determining whether evidence is new and material pursuant to Shade v. Shinseki, 24 Vet. App. 110 (2010), the criteria for reopening the claims for service connection for a back disability, a bilateral shoulder disability, and a bilateral foot disability are not met.

Although no examination or medical opinion has been obtained with respect to any of these claims, the duty to obtain an examination or medical opinion under 38 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 (c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened).  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (holding that adequacy of VA medical examination mooted upon Board's determination that claimant not entitled to reopening of claim).  As explained below, the Board finds that no new and material evidence has been received with respect to the claims for service connection for a back disability, a bilateral shoulder disability, or a bilateral foot disability.  Hence, no action is required to obtain any examinations or opinions with respect to these claimed disabilities.

Furthermore, the  Board emphasizes that, while VA has an obligation to assist the Veteran in the development of his claim, it is the Veteran's responsibility to present and support a claim of service connection.  38 U.S.C.A. § 5107 (a) (West 2014); see also Skoczen v. Shinseki, 564 F.3d 1319, 1323 (Fed. Cir. 2009).  As the Veteran has not identified or presented any new and material evidence pertaining to his claims for service connection for a back disability, a bilateral shoulder disability, or a bilateral foot disability, the appeal as to each of these matters must be denied.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen any of these finally disallowed claims under consideration, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 


B. Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

However, if a veteran serves 90 days or more of active, continuous service during a period of war, or during peacetime service after December 31, 1946, and certain chronic diseases, including arthritis, become manifest to a compensable degree within a prescribed period post service (one year for arthritis), service connection for the disease may be established on a presumptive basis, notwithstanding that there is no in-service record of the disorder.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307 (d). 

With chronic disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  38 C.F.R. § 3.303 (b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that the provisions of 38 C.F.R. § 3.303 (b) pertaining to the award of service connection on the basis of continuity of symptomatology apply only to chronic diseases as defined in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As noted, arthritis is among the diseases listed in 38 C.F.R. § 3.309 (a).

The Veteran has contended that his claimed disabilities are possibly related to ionizing radiation exposure in service.  Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  See Hilkert v. West, 11 Vet. App. 284, 289 (1998). 

First, if a veteran exposed to radiation during active duty later develops one of the diseases listed at 38 C.F.R. § 3.309 (d)(2), which encompass a variety of different forms of cancer, a rebuttable presumption of service connection arises.  See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Second, service connection may be established if a radiation-exposed veteran develops a "radiogenic disease." See 38 C.F.R. § 3.311.  Third, service connection may be established by competent evidence establishing the existence of a medical nexus between the claimed condition and exposure to ionizing radiation during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  See also Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

Laypersons, such as the Veteran, are competent to report on matters observed or within his or her personal knowledge, to include the occurrence of injury, and as to the nature, onset, and continuity of symptoms experienced or observed.   See 38 C.F.R. § 3.159 (a)(2); Charles v. Principi, 16 Vet. App. 370  (2002); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board, however, retains the discretion to determine the credibility and probative value of all evidence of record, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).
When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

In this case, a September 2008 VA neurosurgery consultation note, a November 2012 VA chest x-ray report, and a January 2015 VA primary care treatment note indicate that the Veteran has been diagnosed as having various cervical spine, bilateral hip, bilateral wrist, bilateral hand, and bilateral knee disabilities, including degenerative joint disease.  Thus, current cervical spine, bilateral hip, bilateral wrist, bilateral hand, and bilateral knee disabilities have been demonstrated.  The remaining question with respect to each claim is whether the diagnosed disability had its onset during service or is otherwise medically related to in-service injury or disease, as alleged. 

Letters from the Defense Threat Reduction Agency (DTRA) dated in July 2000 and March 2006 confirm that the Veteran participated in Operation WIGWAM, an atmospheric nuclear test series conducted in 1955 in the Pacific Ocean.  The radiation dose estimates provided by the DTRA were 0.0 rem total external gamma dose equivalent (upper bound external gamma dose equivalent (revised) of 0.0 rem) and 0 rem total external neutron dose equivalent (upper bound external neutron dose equivalent (revised) of 0 rem).  This evidence confirms the Veteran's potential exposure to ionizing radiation during service.  However, the Veteran's claimed cervical spine, hip, wrist, hand, and knee disabilities are not listed under 38 C.F.R. § 3.309(d)(2) as presumptively associated with radiation exposure.  Similarly, the disabilities are not listed as a "radiogenic disease" under 38 C.F.R. §  3.311(b).  Thus, none of the procedural advantages prescribed in 38 C.F.R. § 3.311 are available to this Veteran in this instance.

However, the above analysis does not end the Board's inquiry.  In this regard, when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on any other basis.  Cf. Combee, 34 F.3d at 1043-44.  As discussed below, however, the Board finds that the record presents no other basis for an award of service connection for the current cervical spine, hip, wrist, hand, and knee disabilities.

On various occasions, the Veteran seems to have alluded to a continuity of symptomatology with respect to some of his claimed disabilities.  For instance, he reported during the January 2003 VA rheumatology consultation that he had been experiencing bilateral knee problems since the late 1950s.  He also reported during the January 2017 hearing that he not been involved in any work-related accidents after service and had not otherwise injured any of his bones or extremities following his separation from service.  Although he is certainly competent to report the symptoms and history of his claimed disabilities (including a continuity of symptomatology), his reports must be weighed against the objective evidence and their credibility must be assessed.  See Jandreau, 492 F.3d at 1377; see also Buchanan, 451 F.3d at 1337.

There is no evidence of any complaints, findings, or diagnosis of, or treatment for, cervical spine, hip, wrist, hand, or knee problems in the Veteran's service treatment records and the report of his May 1958 separation examination does not reflect any such problems.  The Veteran acknowledged during the January 2017 hearing that he did not suffer any injuries requiring treatment during service.

If a chronic disability, such as arthritis, is shown in service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b).  There must, however, be sufficient observations in service to identify the disease entity.  Id.  There is no evidence showing any diagnosed arthritis in service and it has not otherwise been claimed that any such disability was diagnosed in service.  Hence, service connection cannot be granted on this basis here.

The objective evidence otherwise indicates that the Veteran's cervical spine, hip, wrist, hand, and knee disabilities did not manifest until many years following service.  The earliest post-service clinical evidence of any such orthopedic disability is the report of a November 1992 VA chest x-ray which notes that the Veteran experienced back pain.  There is no clinical evidence of any earlier orthopedic problems following service.  The Board acknowledges that there is lay evidence of earlier symptoms following service in that the Veteran has alluded to a continuity of symptomatology in the years since service with respect to some of his claimed orthopedic disabilities.  As explained below, however, the Board finds that the Veteran's reports concerning the history of his claimed disabilities (including any reports of a continuity of symptomatology in the years since service) are not credible.

The absence of any objective evidence of cervical spine, hip, wrist, hand, and knee problems for over three decades after the Veteran's separation from service in May 1958 weighs against a finding that his cervical spine, hip, wrist, hand, or knee disabilities were present in service or in the year immediately after service.  

Moreover, the Veteran has provided information and statements which are inconsistent with his reports alluding to a continuity of symptomatology.  He appears to have claimed that some of his symptoms began in service and that such symptoms continued in the years since service.  Also, he has contended that he did not sustain any injuries in the years following service that may be related to any of his claimed disabilities.  However, a July 1996 examination report from Dr. R. Soo Hoo reflects that the Veteran reported that he had been a roofer for approximately 40 years and that he had "sustained numerous falls from rooftops."  Also, he reported in a January 2000 letter to his senator that he had been experiencing medical problems (including degenerative joint disease) since the early 1960s.  Such information provided by the Veteran is inconsistent with his contentions that he experienced a continuity of symptomatology in the years since service with respect to any of his claimed disabilities and that there were no post-service injuries.

Given the absence of any evidence of complaints of or treatment for cervical spine, hip, wrist, hand, or knee problems in the Veteran's service treatment records (including during his May 1958 separation examination), the absence of any objective evidence of such problems for many years following service, and the information and statements provided by the Veteran that are inconsistent with his reports alluding to a continuity of symptomatology, the Board concludes that, as to continuity of cervical spine, hip, wrist, hand, and knee symptomatology, any such reports are deemed not credible.  Thus, neither the clinical record nor the lay statements of record establish a continuity of symptomatology in this case, precluding an award of service connection on this basis.

There is no other medical evidence or opinion indicating that the Veteran's cervical spine disability, bilateral hip disability, bilateral wrist disability, bilateral hand disability, or bilateral knee disability is related to service.  Furthermore, in light of the above-noted, further development to obtain medical opinion evidence in connection with any of these claims is not warranted.

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of disability, the record indicates that the disability or symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  A claimant's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, 20 Vet. App. at 83.)

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.  There must, however, be sufficient evidence of such a relationship to trigger VA's duty to provide an examination or obtain a medical opinion.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

As explained above, there simply is no competent. credible evidence that the claimed cervical spine disability, bilateral hip disability, bilateral wrist disability, bilateral hand disability, or bilateral knee disability may be related to service.  There is no credible evidence of a continuity of symptomatology with respect to these claimed disabilities and there is no other competent medical or lay evidence that the claimed disabilities may be related to service.  Hence, VA examinations or opinions for the claimed cervical spine disability, bilateral hip disability, bilateral wrist disability, bilateral hand disability, and bilateral knee disability are not necessary. See McLendon, 20 Vet. App. at 83.

In addition to the medical evidence discussed above, the Board has considered the lay assertions of record-particularly, the Veteran's expressed belief that the claimed disabilities are directly related to ionizing radiation exposure in service. However, such assertions do not provide persuasive support for the claims.  While the Veteran is certainly competent to describe matters within his personal knowledge, as a layperson not shown to have appropriate medical training and expertise, he is not competent to render a probative opinion on a complex medical matter, such as whether a medical relationship exists between his claimed disabilities and service (including ionizing radiation exposure in service), as resolution of such question involves internal processes extending beyond an immediately observable cause-and-effect relationship.  As the question of nexus in this case may not be competently addressed by lay evidence, the lay statements of record do not constitute competent, probative evidence on this point.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1372.  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  It follows, then, that lay assertions in this regard have no probative weight.

Under these circumstances, the Board must conclude that the record does not support a finding that the Veteran's diagnosed cervical spine disability, bilateral hip disability, bilateral wrist disability, bilateral hand disability, or bilateral knee disability had its onset in service or within the first post-service year or is otherwise medically related to service.

For all the foregoing reasons, each claim under consideration must be denied.  In reaching the decision to deny each claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, the benefit-of-the-doubt doctrine is not applicable, and, hence, not helpful in this instance.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); 38 C.F.R. § 3.102 (2016).

C. Higher Initial Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Hearing loss is rated on the basis of examination results including a controlled speech discrimination test (Maryland CNC), and a pure tone audiometric test of pure tone decibel thresholds at 1000, 2000, 3000, and 4000 Hz with an average pure tone threshold obtained by dividing these thresholds by four.  38 C.F.R. § 4.85.

Once these test results have been obtained, employing Table VI, a Roman numeral designation of hearing impairment is ascertained based on a combination of the percent of speech discrimination and pure tone threshold average.  Once a Roman numeral designation of auditory acuity level for each ear has been determined, Table VII is used to determine the percentage evaluation for bilateral hearing loss by combining the Roman numeral designations of auditory acuity level for hearing impairment of each ear.  Id.

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss.  In such exceptional cases, the Roman numeral designation for hearing loss of an ear may be based only on pure tone threshold average, using Table VIA, or from Table VI, whichever results in the higher Roman numeral.  Exceptional hearing loss exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  In the latter situation, the higher Roman numeral, determined from Table VI or VIA, will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

When the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this case, as the AOJ has already assigned staged ratings for the disability, the AOJ will consider the propriety of the rating assigned at each stage, as well whether any further staged rating is warranted.

The July 2007 VA audiology examination report indicates that, on audiometric testing, the Veteran's pure tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right ear
30
35
55
70
48
Left ear
25
40
55
60
45

Speech audiometry revealed speech recognition ability of 96 percent in both ears.

Using Table VI, testing results on July 2007 VA examination revealed level I hearing in both ears.  Combining level I hearing for both ears according to Table VII yields a rating of 0 percent.

The report of a September 2008 audiology examination at The University of Arizona indicates that, on audiometric testing,  the Veteran's pure tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right ear
45
50
60
80
59
Left ear
30
45
60
70
51

Speech audiometry testing was performed for each ear, but the speech discrimination/recognition ability was measured using the "BYU" standard, as opposed to the Maryland CNC standard.  Hence, it appears that the September 2008 examination of speech recognition ability does not meet the standards set by 38 C.F.R. § 4.85.  Also, the pure tone threshold values are not such that Table VIA (which sets forth the Roman numeral designation for hearing loss of an ear based only on the pure tone threshold average) is for consideration pursuant to 38 C.F.R. § 4.86.  Hence, the September 2008 examination cannot serve to rate the Veteran's hearing loss.

The April 2016 VA audiology examination report indicates that , on audiometric testing, the Veteran's pure tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right ear
55
65
75
80
69
Left ear
45
65
70
80
65

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 84 percent in the left ear.

Using Table VI, testing results on April 2016 VA examination revealed level IV hearing in the right ear and level III hearing in the left ear.  However, because the pure tone thresholds at each of the frequencies of 1000, 2000, 3000, and 4000 Hertz were 55 decibels or more in the right ear, Table VIA (which sets forth the Roman numeral designation for hearing loss of an ear based only on the pure tone threshold average) is for consideration for the right ear. Table VIA reveals level V hearing in the right ear.  Combining level V hearing for the right ear and level III hearing for the left ear according to Table VII yields a rating of 10 percent.

The Veteran has expressed his belief that the severity of his hearing loss warrants a higher rating.  He is competent to report the symptoms of his hearing disability and the Board has no legitimate basis to challenge the credibility of his contentions.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.  However, ratings for hearing loss are determined by a mechanical application of the VA rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The Veteran's statements do not show that he met the specific pure tone thresholds and/or speech discrimination percentages required for a compensable rating for bilateral hearing loss at any time during the claim period prior to April 25, 2016.  It is unclear when the more severe symptomatology began following the July 2007 VA examination.  Regardless of the Veteran's competent and credible reports of his hearing loss symptomatology, the earliest that it is factually ascertainable that the disability warrants a 10 percent rating is April 25, 2016 (the date of the April 2016 VA examination) and his statements do not show that he has met the specific pure tone thresholds and/or speech discrimination percentages required for a rating in excess of 10 percent for bilateral hearing loss at any time since that date.

The Board also finds that the service-connected hearing loss has not been shown to involve any other factor(s) warranting evaluation under any other provision(s) of VA's rating schedule.  

Additionally, the Board finds that, at no point pertinent to the current claim has the Veteran's service-connected hearing loss reflected so exceptional or so unusual a picture as to render the schedular criteria for evaluating the disability inadequate, and to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b). 

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun, supra.  

However, if the schedular criteria are found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extra-schedular rating is warranted.

The symptom associated with the Veteran's service-connected disability is hearing loss.  He has reported frequent difficulty understanding speech in conversations and on the telephone.  These symptoms are all specifically contemplated by the appropriate rating criteria for hearing loss discussed above.  See Doucette v. Shulkin, No. 15-2818, 2017 WL 877340 (Vet. App. March 6, 2017) (holding that the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech or hearing other sounds in various contexts).  Hence, the criteria for rating hearing loss under DC 6100 encompasses the effects of the Veteran's hearing loss, to include those described by the Veteran.  Therefore, the ratings assigned for the service-connected hearing loss during the claim period contemplate all of the Veteran's reported and observed symptoms during that period, as set forth above, and the Veteran has not demonstrated any symptomatology that falls outside the scope of the applicable criteria. 

The Board further notes that, pursuant to Johnson  v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the Veteran's hearing loss is appropriately rated as a single disability.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016).  Accordingly, this is not an exceptional circumstance for extra-schedular consideration within the meaning of Johnson.

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of the claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the present case, there is no evidence or assertion that the Veteran's hearing loss alone has actually or effectively rendered him unable to secure and follow all substantially gainful employment at any pertinent point.  Under these circumstances, no claim for a TDIU due to the Veteran's bilateral hearing loss disability has been raised, and need not be addressed in conjunction with the current appeal for a higher initial rating.

For all the foregoing reasons, the Board finds that the criteria for an initial, compensable rating prior to April 25, 2016 and a rating higher than 10 percent since that date for bilateral hearing loss have not been met.  As such, there is no basis for any further staged rating of the disability, and the claim must be denied.  In reaching the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.   However, given the mechanical nature of deriving schedular ratings for hearing loss, and the above-noted determinations with respect to extra-schedular consideration, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56. 
















      (CONTINUED ON NEXT PAGE)



ORDER

As new and material evidence to reopen the claim for service connection for a back disability has not been received,  the appeal as to this matter is denied.

As new and material evidence to reopen the claim for service connection for a bilateral shoulder disability has not been received,  the appeal as to this matter is denied.

As new and material evidence to reopen the claim for service connection for a bilateral foot disability has not been received,  the appeal as to this matter is denied.

As new and material evidence to reopen the claim for service connection for a bilateral knee disability has been received, to this extent only, the appeal as to this matter is granted.

Service connection for a cervical spine disability is denied.

Service connection for a bilateral hip disability is denied.

Service connection for a bilateral wrist disability is denied.

Service connection for a bilateral hand disability is denied.

Service connection for a bilateral knee disability is denied.

An initial ,compensable rating prior to April 25, 2016, and a rating higher than 10 percent since that date, for bilateral hearing loss is denied.



REMAND

Unfortunately, the Board finds that further action on the remaining matters on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

The Veteran contends that he has a current bilateral eye disability related to his exposure to ionizing radiation in service.  He was afforded a VA eye examination in April 2016 and was diagnosed as having bilateral cataracts, dry eyes, pterygia, and posterior vitreous detachment.  The optometrist who conducted the examination opined that the Veteran's claimed disability was not likely ("less likely as not"/"less than 50 percent probability") proximately due to or the result of "the Veteran's service-connected condition."  The examiner reasoned that there was no indication during the examination that the Veteran had any posterior subcapsular cataracts.  Rather, he had nuclear sclerotic cataracts and very minimal cortical cataracts.  The only treatment records mentioning posterior subcapsular cataracts were private treatment records from Dr. Gannon, where small posterior subcapsular cataracts were noted in 2003, but not in records from 2004 or 2006.  

The examiner further explained that even if the Veteran did have posterior subcapsular cataracts, it was not likely ("less likely than not") that they would be a result of ionizing radiation.  He was a confirmed participant of Operation WIGWAM in 1955, but the DTRA indicated that his dose estimates were 0 rem because there was little or no potential for radiation exposure.  The Health Physics Society, in a position statement revised in July 2010, stated that in accordance with current knowledge of radiation health risks, there was a recommendation against quantitative estimation of health risks below an individual dose of 5 rem in one year or a lifetime dose of 10 rem above that received from natural sources.  Furthermore, there is substantial and convincing scientific evidence of health risks following high-dose exposure.  However, below 5-10 rem (which includes occupational and environmental exposures), risks of health effects are either too small to be observed or are nonexistent.  Also, the onset of the Veteran's cataracts occurred several decades after exposure to the ionizing radiation.  Therefore, even if the Veteran did have posterior subcapsular cataracts, they would not likely ("less likely than not") be associated with ionizing radiation exposure.

The April 2016 opinion primarily addresses the Veteran's cataracts.  The examiner did not specifically discuss whether any of the Veteran's other diagnosed eye disabilities (dry eyes, pterygia, and posterior vitreous detachment) were related to ionizing radiation exposure in service or were otherwise related to service.  Under these circumstances, the Board finds that a remand is necessary to obtain an addendum opinion (preferably from the examiner who conducted the April 2016 VA eye examination) which fully addresses the relationship, if any, between any of the Veteran's current eye disabilities and service.

The AOJ should only arrange for the Veteran to undergo examination if deemed necessary in the judgment of the individual designated to provide the addendum opinion.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of his claim.  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

The Board notes that as the record currently stands, there is no evidence of a current urinary tract disability other than incontinence, voiding dysfunction, and urethral stricture.  As additional VA and private treatment records are being sought upon remand which may document evidence of such a disability, the claim for service connection for a urinary tract disability other than incontinence, voiding dysfunction, and urethral stricture is being remanded, as well.

Prior to obtaining further opinion(s) in connection with the claim for service connection for a bilateral eye disability, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As regards VA records, the claims file includes records of the Veteran's treatment contained in the Tucson Vista electronic records system dated to October 2016. Hence, there may be additional VA treatment records that have not yet been obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the above-noted facility all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining matters on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claims on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, to particularly include those contained in the Tucson Vista electronic records system dated since October 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) (2016) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining matters on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) treatment records.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the matters within the one-year period).

3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the file, arrange to obtain from the April 2016 VA eye examiner an addendum opinion addressing the etiology of the Veteran's bilateral eye disabilities. 

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the file, and arrange to obtain a medical opinion from another appropriate physician based on claims file review.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of the REMAND, must be made available to the designated individual, and the addendum opinion should include discussion of the Veteran's documented medical history and assertions.

The opinion provider should identify any eye disability(ies) currently present, or diagnosed at any time since approximately December 2002 (even if now asymptomatic or resolved):  If a diagnosis of record is not deemed valid, the opinion provider should clearly so state, and explain why.

Then, with respect to each such validly diagnosed disability, the opinion provider should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the disability (a) had its onset during service, (b) is related to the Veteran's exposure to ionizing radiation in service, or (c) is otherwise medically-related to the Veteran's service.

In addressing the relationship between eye disabilities and service, the opinion provider should note that the absence of documented evidence of treatment for eye problems in service should not serve as the sole basis for a negative opinion. 

In this regard, the opinion provider is advised that the Veteran is competent to report symptoms and that any lay assertions in this regard must be considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the opinion provider should clearly so state, and explain why. 

Complete, clearly-stated rationale for the conclusions reached must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims on appeal in light of all pertinent evidence (to particularly include that added to the VBMS/Virtual VA file(s) since the last adjudication in September 2016), and all legal authority.

7.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative an SSOC that reflects consideration of all additional, relevant evidence and includes clear reasons and bases for all determinations, and afford them an appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit(s) requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


